Case 4:20-cv-00896-ALM-KPJ Document 44 Filed 05/28/21 Page 1 of 2 PageID #: 709




   1                                       U.S. DISTRICT COURT                filed
   2                                  EASTERN DISTRICT OF TEXAS 2 8 2021
   3                                                                          Clerk, U.S. District Court
                                                                              Eastern District of Texas
   4
         Mr. Michael Moates                                   Case No.: 4:20-cv-00896
   5
                         Plaintiff
   6
   7             v.                                           MOTION FOR LEAVE TO
   8     Facebook Inc.                                        WAIVE DISCOVERY
   9
                         Defendant                            CONFERENCE OR ORDER
  10
                                                              REQUI ING CONFERENCE
  11
  12
  13
  14          On 23 May 2021, the Plaintiff emailed counsel for the Defendants requesting that we

  15
       initiate a conference under Federal Rule of Civil Procedure 26. The basis of this conversation
  16
       was to follow the rules of a requirement for conference prior to sending discovery requestions.
  17
       The Defendants responded by declining this request.
  18
  19          CV-26 states Absent a court order to the contrary, a party is not excused from

  20   responding to discovery because there are pendin motions to dismiss, to remand, or to

  21   change venue. Parties asserting the defense of qualified immunity may submit a motion to limit
  22
       discovery to those materials necessary to decide the issue of qualified immunity.
  23
              Due to the fact, that the Defendants are refusing to cooperate and due to the fact that the
  24
  25   court rule clearly states that they are not excused from this requirement the Plaintiffs move for a

  26   waiver of this requirement. Absent, a waiver of this requirements, the Plaintiff moves for an

  27   order requiring such conference.

  28


                                                       -1 -
Case 4:20-cv-00896-ALM-KPJ Document 44 Filed 05/28/21 Page 2 of 2 PageID #: 710




    1           There is also a concern that a motion to compel discovery may be required as the

    2   Defendants have stated are not required unless ordered. They would like the court to set a
    3
        scheduling conference or order them to submit a scheduling order. The Plaintiff does not object
    4
        to either of these.
    5
    6
    7
    8                                                                                     Michael Moates
   9
                                                                         2700 Colorado Boulevard #1526
   10
                                                                                       Denton, TX 76210
   11
  12                                                                                       (817)999-7534

  13                                                              michaeLmoates@thenarrativetimes.org

  14
  15
        CERTIFICATE OF SERVICE
  16
  17
                lersigned hereby certifies that all counsel of record who are deemed to have consented to
  18            ic service are being served with this document via email pursuant to Local Rule CV-5.
  19
  20
  21
  22
                                                                                         Michael Moates
  23
  24                                                                     2700 Colorado Boulevard #1526

  25                                                                                   Denton, TX 76210

  26                                                                                      (817)999-7534
  27
                                                                  michael.moates@,thenarrativetimes.or
  28


                                                      -2-
